JOHNSON, District Judge.
This is a petition for the appointment of a receiver for the real estate of Sarah Heller, for an accounting, and for a distribution of her assets according to law. The jurisdiction of this court has been questioned by the Market Street Trust Company, Harrisburg, Pennsylvania, an interested party, which is the question here for decision.
Certain allegations of the complaint concern the Flatiron Building, Harrisburg, Pennsylvania. The matter of the Flatiron Building has previously been decided by this court upon a similar petition. On November 8, 1937, this court dismissed a bill of this petitioner for the appointment of a receiver for this building, because the court had no jurisdiction. No appeal was ever taken and this matter cannot now be raised again.
*311All of the remaining allegations of the complaint show that all of the interested parties to this action are citizens and residents of the Commonwealth of Pennsylvania. This court, therefore, does not have jurisdiction of this proceeding on the ground of diversity of citizenship. See 28 U.S.C.A. § 41(1), note 598; Mathers & Mathers v. Urschel, 10 Cir., 74 F.2d 591; Huester v. Gilmour, D.C., 13 F.Supp. 630; Nagle v. Wyoga Gas & Oil Corp., D.C., 10 F.Supp. 905. In addition the property in controversy is all located in Pennsylvania.
The only other allegations which pertain to jurisdiction allege that petitioner has been deprived of her property without due process of law, contrary to the 14th Amendment to the Constitution of the United States. The specific charge is that fraud has been practiced upon her in the courts of the Commonwealth of Pennsylvania. This court has no authority to review as on appeal any procedure or action in the courts of this Commonwealth, and it will not assume jurisdiction where such is the purpose.
For the foregoing reasons, the above action is dismissed for lack of jurisdiction, and it is further ordered that the restraining order made in the above case on May 5, 1941 is hereby vacated.